Citation Nr: 1455543	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for the service-connected acquired psychiatric disorder of major depressive disorder, rated as 50 percent disabling prior to October 30, 2006, and 70 percent thereafter.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran testified at the RO before a videoconference Board hearing.  A copy of the hearing transcript has been associated with the record.

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the June 2012 Statements of the Case (SOCs), and has been considered pursuant to the June 2009 and October 2011 waivers of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2002, the Veteran filed an original claim to service connection for an acquired psychiatric disorder which he described as posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim to service connection for PTSD includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board denied the claim in November 2004, which the Veteran did not appeal.  38 C.F.R. § 20.1100. 

On November 4, 2005, the Veteran filed a new claim for service connection for a psychiatric disorder.  The RO denied a claim to service connection for major depressive disorder in a January 2006 rating decision.  In a May 2007 rating decision, the RO denied a claim to reopen service connection for PTSD.  38 C.F.R. § 3.156.  The Veteran appealed both decisions to the Board.  The Board remanded the matter in September 2009.  Then, in a February 2011 decision, the Board granted the Veteran's claim to service connection for an acquired psychiatric disorder, finding that the evidence indicated that a major depressive disorder was aggravated by pain associated with service-connected disorders of the lumbar spine, knees, and a right shoulder.  38 C.F.R. § 3.310.  Service connection of the lumbar spine and knee disorders has been in effect since August 9, 2005, while service connection has been in effect for the shoulder disorder since November 4, 2005.  

Significantly, the February 2011 decision noted that, subsequent to the Board's November 2004 decision denying the original claim to service connection for an acquired psychiatric disorder (PTSD), the Veteran's service personnel records were obtained.  As such, the February 2011 Board decision considered the claim to service connection for an acquired psychiatric disorder on a de novo basis - the original claim to service connection filed in February 2002 had been reconsidered and granted.  38 C.F.R. § 3.156(c) (2014).  

In a March 2011 rating decision, the RO implemented the Board's February 2011 grant of service connection for major depressive disorder based on aggravation under 38 C.F.R. § 3.310.  The RO found the baseline manifestations of the depression (i.e., depression prior to aggravation) to be 50 percent disabling.  As the RO found the disorder 50 percent disabling in March 2011, a 0 percent rating was assigned.  The RO assigned an effective date of November 4, 2005 - on that date, each of the three orthopedic disorders forming the basis of the service connection finding based on aggravation had been service connected.  38 C.F.R. § 3.310.  The Veteran filed a notice of disagreement (NOD) against the decision in April 2011.  During the appeal period, in a June 2012 rating decision, the RO found the Veteran's depression to be 70 percent disabling since October 30, 2006.  As such, a 20 percent rating was assigned effective October 30, 2006.    

A remand of the claim to a higher initial rating for an acquired psychiatric disorder (major depressive disorder) is warranted for two reasons.  

First, during the September 2013 Board hearing, the Veteran indicated that his depression had worsened since the most recent VA compensation examination of his disorder in December 2011.  As such, a new examination should be provided to him.  The examiner should comment on the current degree and severity of the Veteran's disorder.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Second, the examiner should discuss the nature and severity of the Veteran's depression prior to November 4, 2005, which the RO found to be 50 percent disabling.  Cf. Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The issue regarding a TDIU is inextricably intertwined with the initial rating for the acquired psychiatric disorder of depression.  Therefore, the TDIU claim must be remanded as well.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Lastly, any additional VA treatment records pertaining to these claims should be included in the claims file.  The most recent VA treatment records are dated in February 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.      

2.  After the above development is completed, schedule the Veteran for a VA examination with a psychiatrist.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.   

(a)  The examiner should comment on the current nature and severity of the Veteran's major depressive disorder after consulting the criteria noted under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130.  

(b)  The examiner should offer an opinion regarding the Veteran's major depressive disorder prior to its aggravation by service-connected orthopedic disorders, and comment on the accuracy of the RO's finding that the pre-aggravation disorder was 50 percent disabling prior to November 2005.  See 38 C.F.R. § 4.130, DC 9434.  If the pre-aggravation rating of 50 percent is determined to be inaccurate, please comment on which pre-aggravation rating would be appropriate under DC 9434.  

(c)  The examiner should also offer an opinion regarding whether symptomatology associated with the Veteran's other diagnosed (but non-service connected) psychiatric disorders (e.g., PTSD) can be distinguished from the symptomatology associated with the service-connected depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question must be attributed to the service-connected disability).  

Any opinion and conclusion offered should be supported by a full explanation.   

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above medical inquiry has been completed, readjudicate the claims on appeal, to include the inextricably intertwined claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the denied issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

